Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on October 7, 2021.
As directed by the amendment: Claims 1, 5, 10, 12-14, 16-25, 27-29, and 31-32 were amended. Claim 30 was cancelled. Claims 1-2, 4-6, 8, 10-14, 16-29 and 31-32 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Objections
Claims 1, 10, 12, 16, and 31-32 are objected to because of the following informalities: 
Claims 1, 31, and 32, the last line recites “US FDA” and this acronym should be defined the first time it is used in each set of independent claims. Thus, Examiner suggests --United States Food and Drug Administration (US FDA)--.
Claim 10, lines 1-2 recite “the plurality of sensory devices is removable” and Examiner suggests --the plurality of sensory devices are removable-- to be grammatically correct.
Claim 12, lines 1-2 recite “the plurality of sensory devices is actuators for …” and Examiner suggests --the plurality of sensory devices are actuators for…-- to be grammatically correct.
Claim 16, lines 1-2 recite “the plurality of sensory devices is connected” and Examiner suggests --the plurality of sensory devices are connected-- to be grammatically correct.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“input module to collect sensory related data” in claim 1.
“sensory devices connected to the wearable garment that actuate to produce sensory stimulations … and translates or transfers this input into a form of energy that acts on one or more of the faculties by which the body perceives an external stimulus … sensory stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” in claim 1.
“decoder to collect the sensory related data from the input module … and transform the sensory related data” in claim 5.
“input module collects the sensory related data from the plurality of sensory devices” in claim 8.
“force simulation device actuators that apply physical forces to induce particular physiological sensations” in claim 22.
“force simulation device actuators that apply localized forces” in claim 23.
“constriction/compression stimulation device actuators that provide capabilities of applying a compression and/or constrictive feeling to a physiological location” in claim 25.
“force/physics stimulation device actuators that provide capabilities of applying a force comprising at least one of pulling, pushing, centrifugal or centripetal feeling” in claim 27.
“stimulation device actuators” in claim 31.
“plurality of sensory devices… provide stimulus … comprises at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” in claim 31. 
“the control centre determines sensory events using sensory signatures, each sensory signature defining combinations of sensory stimulations and related control parameters” in claim 31.
“an initiating device for creating and transmitting sensory related data” in claim 32.
  “decoder for transforming the sensory related data using a communication protocol” in claim 32.
 “sensory devices that actuate to produce sensory stimulations … comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof” in claim 32.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 10-14, 16-29, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 36-37 recite “an Medical Compliant Electrical Impulse Amplifier Transmitter Receiver” and it is unclear whether this “transmitter receiver” is separate from the previously recited “transceiver,” or if this is part of the same transceiver.

Claim 20, lines 2-3 recite “said transceiver … received, amplifies, and transmits the sensory related data” and it is unclear if this transceiver that amplifies and transmits data is a separate structure from the “Medically Compliant Electrical Impulse Amplifier Transmitter Receiver” recited in claim 1.
Claim 31, the last two lines recite “MCEIATR is medically compliant in its activation protocol adhering to US FDA standards” which is vague and indefinite. Which particular US FDA standards are being referred to? What is considered its “activation protocol?”
Claim 32, the last two lines recite “MCEIATR is medically compliant in its activation protocol adhering to US FDA standards” which is vague and indefinite. Which particular US FDA standards are being referred to? What is considered its “activation protocol?”
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 13-14, 16, 21-24, and 27-29, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414).
Regarding claim 1, Van Den Eerenbeemd discloses a wearable device (tactile stimulation system 100, including textile jacket 108, Fig. 1) for generating a sensory stimulation (stimulation provided by actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]) in a person engaged in at least one of entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness and gaming (the person in Fig. 1 is engaged in at least entertainment, from metadata player 102, video rendering device 104, and audio rendering device 106), said device comprising: a wearable garment (textile jacket 108, Fig. 1); an input module to collect sensory related data (sensor arrangement to measure psychophysiological data such as Galvanic Skin Response, Electrocardiogram, photoplethysmograph, respiratory, position, acceleration, and facial expression sensors, 
Van Den Eerenbeemd states that a wide variety of actuators may be used (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]), but does not specifically disclose the Sensory Stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof; the transceiver for receiving the sensory related data collected via the input module; the personalized settings to determine maximum and minimum sensations for the one or more sensory stimulations of the sensory events; and the MCEIATR being medically compliant in its activation protocol adhering to US FDA standards.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory 
The modified Van Den Eerenbeemd/Mar device is still silent regarding the transceiver for receiving the sensory related data collected via the input module; and the modified device does not specifically disclose personalized settings to determine maximum and minimum sensations for the one or more sensory stimulations of the sensory events. However, it is noted that Van Den Eerenbeemd states that a user may edit the tactile sensation settings by a computer program run on a PC (via metadata editor 320, Fig. 3B; see lines 6-8 of [0040]). Furthermore, providing each user the option to adjust and save their personal intensity preferences is well known.
For example, Thorner teaches a related tactile feedback system (such as vest-based tactile sensation generator 595, Fig. 2) for gaming and simulations (see title) having a plurality of independent tactile sensation actuators (501, Fig. 25). Thorner allows for personalized settings by the user, so that the desired setting for tactile sensations can be saved for each user and/or each video game (see the last two sentences of [0012] and see the last seven lines of [0189]), including desired intensity settings for any given tactile sensation actuator (see lines 1-8 of [0177]) to determine 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the metadata editor computer program of Van Den Eerenbeemd/Mar to include the option for a user to adjust and save personalized settings, such as the desired intensity settings for any given tactile sensation actuator to determine maximum and minimum sensations as taught by Thorner because this will allow each user to tailor the vibration intensities to their particular needs, and saving these settings on the computer will mean the user does not need to enter these settings again each time they use the device.
The modified Van Den Eerenbeemd/Mar/Thorner device is still silent regarding the transceiver (110, Fig. 1 of Van Den Eerenbeemd) for receiving the sensory related data (data from the sensors) collected via the input module (sensors).
Hayner teaches a related wearable garment (shirt 100, Fig. 1) which includes both an input module (sensors 105, Fig. 1; 200, 205, 210, Fig. 2; including accelerometers, gyroscopes, pressure, acoustic, temperature, magnetic, optical, torsion, tension, force, etc., see the first sentence of [0014]), and haptic sensory devices (feedback devices 110, Fig. 1; 235, 240, 245, Fig. 2; including vibration, tension, push/pull, electrical stimulation, audio/acoustic, thermal, or optical, see para. [0016]). The garment (100) includes a decoder (programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018]) and a wireless communication system (125, Fig. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module and transceiver of Van Den Eerenbeemd/Mar/Thorner so that the input module (sensors) is attached to the garment and the transceiver is configured to receive the sensory related data collected by the input module as taught by Hayner so that the sensory related data can be transmitted to an external system, such as the metadata player of Van Den Eerenbeemd, and the sensory related data can be evaluated to determine whether specific feedback should be applied to the user.
Regarding claim 2, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the sensory devices comprise electrical stimulus interfaces or electrodes (EMS electrodes 18, Fig. 1 of Mar. Furthermore, the vibrators of Van Den Eerenbeemd read on the broadest reasonable interpretation of an electrical stimulus interface because the vibrators stimulate the user, and are electrically driven). 

Regarding claim 5, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses a decoder (programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018] of Hayner) to i) collect the sensory related data (sensor data) recorded from the input module (sensors; see lines 6-16 of [0018] of Hayner), the sensory related data being sent from an initiating device (the portion of the programmable data processing system which compresses, and/or analyzes the data is considered an “initiating device” see lines 6-16 of [0018] of Hayner), and ii) transform the sensory related data into a format compatible with the control centre (the data processing system formats, encrypts the data, see lines 6-16 of [0018] of Hayner and the modified device transmits this data to the metadata player 102 of Van Den Eerenbeemd. One of ordinary skill in the art would have the data in a compatible format when making this modification), wherein the decoder transmits transformed data via a communications protocol (the modified device transmits the sensor data to an external 
Regarding claim 6, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the control centre (102) processes the transformed data (the metadata player 102 processes the metadata file 300 and plays tactile stimulation patterns in response, see para. [0041] of Van Den Eerenbeemd. In the modified device, the transformed data is transmitted to metadata player 102) from the decoder (the modified device includes the programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018] of Hayner) to determine the sensory events (the sensory events are determined by the metadata player 102 controlling the actuators). 
Regarding claim 13, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the control centre (102, Fig. 1 of Van Den Eerenbeemd) selectively identifies a subset of the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) of an area of the wearable garment (108) to be activated (such as the actuator group 216, Fig. 2; see lines 1-5 of [0031] of Van Den Eerenbeemd).
Regarding claim 14, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) can deliver multiple types of the sensory stimulations (see the last eleven lines of [0026] of Van Den Eerenbeemd, and note that the sensory devices have been modified to include electrical muscle stimulation as taught by Mar), wherein the sensory stimulations further comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1 of Mar).

Regarding claim 21, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Fig. 2of Van Den Eerenbeemd) comprises vibration actuators (see lines 6-7 of [0026] of Van Den Eerenbeemd).
Regarding claim 22, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) comprises force simulation device actuators (“virtual touches” on the skin can be achieved due to the timing of the firing of tactile actuators such as 2161 and 2162, see lines 6-10 of [0030] of Van Den Eerenbeemd) that may apply physical forces (actuators 216 are vibration actuators, applied over the skin. Vibrations involve physical forces) to induce particular physiological sensations (such as a “virtual touch” or the sensations described in para. [0043]-[0050] of Van Den Eerenbeemd).
Regarding claim 23, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Fig. 2 of Van Den Eerenbeemd) comprises force simulation device actuators (“virtual touches” on the skin can be achieved due to the timing of the firing of tactile actuators such as 2161 and 2162,  6-10 of [0030] of Van Den Eerenbeemd) that apply localized forces (vibrations are applied at the locations of 2161 and 2162, see Fig. 2 of Van Den Eerenbeemd).
Regarding claim 24, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the force simulation device actuators (“virtual touches” provides due to the timing of the firing of tactile actuators such as 2161 and 2162, see lines 6-10 of [0030] of Van Den Eerenbeemd) alter actuated force based on parameters selected from the group consisting of: duration of time during which the force is applied (the device is able to control actuator duration, see lines 1-16 of [0036], and para. [0038] of Van Den Eerenbeemd).
Regarding claim 27, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the plurality of sensory devices (201-216, Van Den Eerenbeemd) comrpises force/physics stimulation device actuators that provide capabilities of applying a force comprising at least pulling or pushing to a location of an individual’s body (pressure forces or displacements perpendicular to the skin or shear forces or displacements in the plane of the skin may be applied, see the last two sentences of [0009] of Van Den Eerenbeemd).
Regarding claim 28, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses wherein the force/physics stimulation device actuators alter actuated force based on various parameters altered to effect the sensation of force/physics comprising at least one setting of length of time the pulling or pushing is activated (the device is able to control actuator duration, see lines 1-16 of [0036], and para. [0038] of Van Den Eerenbeemd).
.
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Chappell et al. (2015/0173640).
Regarding claim 8, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device is silent regarding the input module (sensors) collects the sensory related data 
Chappell teaches a related therapeutic garment (Fig. 1) for electrical muscle stimulation (see the last sentence of the Abstract), and Chappell states that advantageously, the same electrodes can be used for sensing and stimulation (see the last sentence of [0065]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module sensors of Van Den Eerenbeemd/Mar/Thorner/Hayner to include sensors incorporated into the electrical muscle stimulation electrodes as taught by Chappell because this will advantageously give the user the option to additionally stimulate the muscle from that given electrode.
Claims 10-11, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Seiler (2010/0217413).
Regarding claim 10, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device is silent regarding whether the plurality of sensory devices is removable from the wearable garment.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner removably attached to the garment, for the purpose 
Furthermore, Seiler teaches a related vibratory wearable garment (clothing in Fig. 1) entertainment system, including a plurality of sensory devices (actuators 13, 14, 15, 16, Fig. 1) which produce a force feedback vibratory stimulus (see the first sentence of [0020]). The sensory devices may be removable from the garment (“actuators 13, 14, 15, 16 could be embedded in the material, for example, by slitting the material, creating a pocket and then inserting the actuators into the pocket. Another way to affix the actuators 13, 14, 15, 16 is to simply mount them to the apparel or footwear by means of straps, clips, tie wraps, Velcro” see lines 19-24 of [0028]. Inserting the actuators into pockets formed by slits is a removable connection, as well as the use of Velcro).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner to be removably attached to the garment, such as by Velcro, as taught by Seiler so that the sensory devices may be easily replaced, repaired, or removed to allow the garment to be washed or worn as a regular garment.
Regarding claim 11, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device is silent regarding the control centre (metadata player 102, Fig. 1 of Van Den Eerenbeemd) being removable from the wearable garment (108). However, Van Den Eerenbeemd discloses that the control centre (102) may be a complementary device to a multimedia device (see para. [0025]).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control centre of Van Den Eerenbeemd/Mar/Thorner/Hayner to be a compact, portable media player which is removably mountable into a docking station on the user’s garment, as taught by Seiler, so that the user can experience these sensory stimulations even when they are not near a television. For example, the user could experience the sensory stimulations while they walk around outside, using their portable media player.
Claims 12, and 25-26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Serbanescu (2003/0162595).
Regarding claim 12, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device states that a wide variety of sensory devices may be utilized (see the last eleven lines of [0026]) including actuators for vibration and electrical stimulation (actuators 201-
Serbanescu teaches a related sensory stimulation garment (vest 80, Fig. 5) which includes a plurality of sensory devices (plurality of strips 82, Fig. 5) which may be inflation strips that can inflate or deflate to produce particular tactile responses, which may provide an unique tactile experience when combined with electrical vibration strips (see all of para. [0074]). The inflation of these sensory devices (82) would provide at least some compression force against the user, and would allow physical therapy type of stimulations to be applied, to alleviate discomfort (see lines 1-10 of [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner to include an actuator for compression such as the inflation strips taught by Serbanescu because this would provide an expected result of allowing inflation pressure to be applied against the body, providing unique tactile experience and allowing physical therapy type of stimulations to be applied, which could alleviate discomfort. Furthermore, compressions to the body would be expected to at least provide a comforting feeling to a user.
Regarding claim 25, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device states that a wide variety of sensory devices may be utilized (see the last eleven 
Serbanescu teaches a related sensory stimulation garment (vest 80, Fig. 5) which includes a plurality of sensory devices (plurality of strips 82, Fig. 5) which may be inflation strips that can inflate or deflate to produce particular tactile responses, which may provide an unique tactile experience when combined with electrical vibration strips (see all of para. [0074]). The inflation of these sensory devices (82) would provide at least some compression force against the user, and would allow physical therapy type of stimulations to be applied, to alleviate discomfort (see lines 1-10 of [0075]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd/Mar/Thorner/Hayner to include an actuator for compression such as the inflation strips taught by Serbanescu because this would provide an expected result of allowing inflation pressure to be applied against the body, providing unique tactile experience and allowing physical therapy type of stimulations to be applied, which could alleviate discomfort. Furthermore, compressions to the body would be expected to at least provide a comforting feeling to a user.
Regarding claim 26, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Serbanescu device constriction/compression stimulation device actuators (82, Serbanescu) alter actuated constriction/compression based on various parameters altered to effect the sensation of constriction/compression and squeezing comprising at least: pressure (the actuator includes a pneumatic pump .
Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Minogue et al. (2002/0058972).
Regarding claim 17, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device is silent regarding positions of the Sensory Devices on the wearable garment are user adjustable and the wearable garment comprises visual indicators detailing optional positions of the Sensory Devices to allow accurate placement.
Mingoue teaches a related electrical stimulation therapy garment (belt Fig. 3) wherein positions of the sensory devices (electrodes 27, Fig. 5) on the wearable garment (belt) are user adjustable (via locating areas 32a, 32b, 32c, Fig. 3) and the wearable garment (belt) comprises visual indicators (locating areas 32a, 32b, 32c, Fig. 3) detailing optional positions of the sensory devices (electrodes 27, Fig. 5) to allow accurate placement (see Figs. 3-5; and see the last sentence of [0133], this allows accommodating different body sizes).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable garment of Van Den Eerenbeemd/Mar/Thorner/Hayner to include various locating areas and visual indicators for selectively placing the electrodes as taught by Minogue so that the sensory devices can be located in different positions to accommodate different body sizes. 
Claim 18, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Li et al. (2011/0077728).
Regarding claim 18, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device has a set number of allowable locations for the sensory devices (201-216 locations in Fig. 2 of Van Den Eerenbeemd) within the garment (108), but does not specifically state there would be a set number of locations for the electrodes.
Li teaches a related stimulation garment (Fig. 1A) which includes sensory devices such as electrodes (electrodes 103, 104, Fig. 1A) which are attachable at a set number of allowable locations (the locations shown in Fig. 1A, via conductive connector 107 which is attached on the garment, so the electrodes can be attached by a dual-lock button, see the last sentence of [0023]). This allows the electrodes to be placed at strategic positions (see the first sentence of [0021]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wearable garment of Van Den Eerenbeemd/Mar/Thorner/Hayner to have conductive connectors located on the garment at a set number of allowable locations to allow for attachment of the electrodes as taught by Li, so that the electrodes can be removable, but also allowing proper positioning in predetermined locations.
Claims 19-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Thorner (2009/0069081) and Hayner (2014/0111414) as applied to claim 1 above, and further in view of Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 19, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner device discloses a plurality of speakers (106, Fig. 1 of Van Den Eerenbeemd) for the sensory events (audio information 314 is input into the metadata editor 320, see Fig. 3B of Van Den Eerenbeemd), but is silent regarding these being part of the sensory devices to provide individualized local sound.
Longinotti-Buitoni teaches a related smart garment (Fig. 1A-1B) which may provide haptic output or an audtio/visual output based on sensor inputs (see the first sentence of [0017]). The garment includes a plurality of sensory devices (speakers 10, earphones 11, Fig. 1A; stimulator/vibrator 25, heat 27, cold 28, liquid/gas dispenser 24, Fig. 1B) including a plurality of speakers (speakers 10, earphones 11, Fig. 1A) connected to the garment (see Fig. 1A) to provide individualized local sound (directly to the ear via earphones 11, or in close proximity to the ear via speakers 10, Fig. 1A).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the speakers (106) of Van Den Eerenbeemd/Mar/Thorner/Hayner to be a plurality of speakers connected to the garment as taught by Longinotti-Buitoni so that the user can listen to the audio information/entertainment, without disturbing other people around them.
Regarding claim 20, the modified Van Den Eerenbeemd/Mar/Thorner/Hayner/Longinotti-Buitoni device as currently combined discloses a transceiver (transceiver 110, Fig. 1 of Van Den Eernbeemd, as modified by Hayner) that is operatively connected to the input module (sensors) to receive and 
The modified Eerenbeemd/Mar/Thorner/Hayner/Longinotti-Buitoni device does not specifically state that there is an amplifier to amplify the data.  However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni additionally teaches a related garment which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module of Eerenbeemd/Mar/Thorner/Hayner/Longinotti-Buitoni to be operatively connected to an amplifier as taught by Longinotti-Buitoni in order to provide an expected result of being able to boost relatively weak sensor signals.
Claim 31, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), and Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 31, Van Den Eerenbeemd discloses a wearable device (tactile stimulation system 100, including textile jacket 108, Fig. 1) for sensory stimulation 
Van Den Eerenbeemd states that a wide variety of actuators may be used (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]), but does not specifically disclose the one or more Sensory Stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof; and the medically compliant electrical impulse transmitter receiver including an 
Mar teaches a related haptic feedback interface (10, Fig. 1) which can be applied directly to the human body (see the last two sentences of [0014]) for gaming, virtual reality, or augmented reality (see lines 1-5 of [0021]). The haptic feedback interface includes multiple sensory devices (EMS electrodes 18, actuators 28, Fig. 1; “system 10 may be a mixed system of EMS electrodes and vibratory actuators” see lines 7-10 of [0021] and see the last sentence of [0013]) which provide multiple sensory stimulations comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1) and haptic or force feedback (actuator 28 may be an eccentric rotating mass vibration motor, see the last sentence of [0015]. Vibration against skin is haptic, and applies a force). The vibratory sensory devices (28) provide physical vibration sensations (see lines 7-10 of [0021]), and the electrical muscle stimulation sensory devices (18) are able to target specific muscles and apply currents in particular ways to contract and relax the muscle to produce a particular feedback sensation (see lines 3-6 of [0026] and lines 3-7 of [0005]), including sensations such as something crawling up an arm (see lines 6-12 of [0026]), providing an opposing force (see the first sentence of [0025] and Fig. 2), or to simulate feelings such as a bumpy texture (see Fig. 3). One of ordinary skill in the art would recognize that this combination of physical vibrations and targeted muscle contraction/relaxation could provide various sensations, such as simulating a human touch or comforting stroke. Additionally, the electrical stimulation provided by Mar is medically compliant based upon FDA approved electro-muscular stimulation standards (see the first sentence of [0036]).

The modified Van Den Eerenbeemd/Mar device is still silent regarding the medically compliant electrical impulse transmitter receiver including an amplifier. However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni teaches a related sensory stimulation garment (Fig. 1A-1B) which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module of Eerenbeemd/Mar to be operatively connected to an amplifier as taught by Longinotti-Buitoni in order to provide an expected result of being able to boost relatively weak sensor signals.
Claim 32, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Eerenbeemd et al. (2011/0063208) in view of Mar et al. (2015/0070145), Hayner (2014/0111414), and Longinotti-Buitoni et al. (2014/0070957).
Regarding claim 32, Van Den Eerenbeemd discloses a wearable device system (tactile stimulation system 100, including textile jacket 108, Fig. 1) for sensory stimulation (stimulation provided by actuators 201-216, Fig. 2, which may be vibration motors, other mechanical stimulators, heaters, coolers, or devices for electrostimulation, or TENS, see the last eleven lines of [0026]), sensory manipulation (see lines 4-18 of [0041], metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This “manipulates” the senses) and user data acquisition (via sensors, see all of [0012]) in at least one of entertainment, training, education, simulation, virtual reality, augmented reality, augmented awareness and gaming (the person in Fig. 1 is engaged in at least entertainment, from metadata player 102, video rendering device 104, and audio rendering device 106), said system comprising: a wearable material (textile jacket 108, Fig. 1) connected to a plurality of sensory devices (actuators 201-216, Fig. 2) that actuate to produce sensory stimulations (vibration, mechanical stimulation, heating, cooling, electrostimulation, or TENS, see the last eleven lines of [0026]. These tactile stimulations would be perceivable by the user’s sensory nerves), each sensory stimulation for inducing physiological stimulation (the user’s sensory nerves would detect vibration, mechanical stimulation, heating, cooling, etc., and the actuators are 
Van Den Eerenbeemd states that a wide variety of actuators may be used (see the last eleven lines of [0026], and that combinations of pressure, shear and movement like a stroking movement or touch are included, see the last sentence of [0009]), but does not specifically disclose the one or more Sensory Stimulations comprise at least two of electrical muscle stimulation, audio, haptic feedback, force feedback, constriction/compression, airflow, temperature stimulation and combinations thereof; the transceiver for receiving the sensory related data collected via the input module; an initiating device for creating and transmitting sensory related data; a decoder for transforming the sensory related data using a communication protocol; the medically compliant electrical impulse transmitter receiver including an amplifier, and the MCEIATR is medically compliant in its activation protocol adhering to US FDA standards.
Mar teaches a related haptic feedback interface (10, Fig. 1) which can be applied directly to the human body (see the last two sentences of [0014]) for gaming, virtual reality, or augmented reality (see lines 1-5 of [0021]). The haptic feedback interface includes multiple sensory devices (EMS electrodes 18, actuators 28, Fig. 1; “system 10 may be a mixed system of EMS electrodes and vibratory actuators” see lines 7-10 of [0021] and see the last sentence of [0013]) which provide multiple sensory stimulations comprising at least electrical muscle stimulation (EMS electrodes 18, Fig. 1) and haptic or force feedback (actuator 28 may be an eccentric rotating mass vibration motor, see the last sentence of [0015]. Vibration against skin is haptic, and applies a force). The 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensory devices of Van Den Eerenbeemd to include sensory devices which provide electrical muscle stimulation activated under FDA approved standards as taught by Mar so that the physical vibratory sensations provided to the user can be safely enhanced by providing additional haptic feedback which targets specific muscles, and causes the specific muscles to contract and relax in particular ways to produce particular feedback sensations, such as crawling forces (see lines 6-12 of [0026]), textures (Fig. 3), and opposing forces (see the first sentence of [0025] and Fig. 2), or other sensations such as simulating a human touch or comforting stroke.

Hayner teaches a related wearable garment (shirt 100, Fig. 1) which includes both an input module (sensors 105, Fig. 1; 200, 205, 210, Fig. 2; including accelerometers, gyroscopes, pressure, acoustic, temperature, magnetic, optical, torsion, tension, force, etc., see the first sentence of [0014]), and haptic sensory devices (feedback devices 110, Fig. 1; 235, 240, 245, Fig. 2; including vibration, tension, push/pull, electrical stimulation, audio/acoustic, thermal, or optical, see para. [0016]). The garment (100) includes a wireless communication system (125, Fig. 1; 230, Fig. 2; and see the last sentence of [0018]) for receiving sensory related data (data from sensors) collected via the input module (sensors), an initiating device for creating and transmitting sensory related data (the portion of the programmable data processing system 115, 220, Figs. 1-2, which compresses, and/or analyzes the data is considered an “initiating device” see lines 6-16 of [0018] because it creates the data by analyzing it, and transmits it to the communications device 125, 230, Figs. 1-2); a decoder (programmable data processing system 115, Fig. 1; 220, Fig. 2; see lines 6-16 of [0018]) for transforming the sensory related data using a communication protocol (the data processing system formats, encrypts the data, see lines 6-16 of [0018]. This is considered a communication protocol because the appropriate formatting and encryption allows the data to be communicated to another device).This data may be 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the input module and transceiver of Van Den Eerenbeemd/Mar so that the input module (sensors) is attached to the garment and the transceiver is configured to receive the sensory related data collected by the input module as taught by Hayner so that the sensory related data can be transmitted to an external system, such as the metadata player of Van Den Eerenbeemd, and the sensory related data can be evaluated to determine whether specific feedback should be applied to the user.
The modified Van Den Eerenbeemd/Mar/Hayner device is still silent regarding medically compliant electrical impulse transmitter receiver including an amplifier. However, the use of a signal amplifier is well known in the art and provides nothing more than expected results. 
For example, Longinotti-Buitoni teaches a related sensory stimulation garment (Fig. 1A-1B) which includes electrodes which measure EMG, and an amplifier (AMP_EMG1, AMG_EMG2, Fig. 6B) is connected with the sensor in order to boost relatively weak EMG signals (see lines 16-20 of [0226]).
.
Response to Arguments
Applicant's arguments filed October 7, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that Van Den Eerenbeemd nowhere discloses the aspect of any sensors or devices in any drawings or illustrations or technical teaching that will extract physiological data from the user as recited in claim 1 (see the second full paragraph of page 22 of the Remarks), this argument is not well taken. Van Den Eerenbeemd specifically discloses the use of a sensor arrangement to measure psychophysiological data such as Galvanic Skin Response, Electrocardiogram, photoplethysmograph, respiratory, position, acceleration, and facial expression sensors (see all of [0012]). Van Den Eerenbeemd’s sensor arrangement does not need to be shown in the drawings. The data is taken and transferred by a “sensor arrangement” that includes well-known sensors such as Galvanic skin response sensors and electrocardiogram sensing.
Regarding the argument that Van Den Eerenbeemd refers only to the acquisition of psychophysiological data for the purpose of registering the data and classifying the results as emotions (see the second full paragraph of page 22 of the Remarks), this argument is not well taken. The relevant portion of claim 1 only requires “an input 
Regarding the argument that none of the cited prior art describe “using sensory signatures, each sensory signature defining combinations of sensory stimulations and related control parameters” (see the third full paragraph of page 22 of the Remarks, and see the first paragraph of page 25 of the Remarks), this argument is not well taken. As set out in the claim rejections above, Van Den Eerenbeemd determines sensory events (see lines 4-18 of [0041], the metadata player 102 processes information and then provides signals to the transceiver 110 in the jacket 108 to activate appropriate actuators to stimulate the skin of the person to simulate a bodily response associated with an emotion. This bodily response is considered a sensory event, and specific responses are described in [0042]-[0050]) using sensory signatures sensory signatures (the signatures are considered to be the programmed combinations of tactile stimulations, for example, the instructions for sequential activation of actuators along the spine, see lines 1-3 of [0043]), each sensory signature defining combinations of 
Regarding the argument that conveying emotions like fear, happy feelings, or shivers down a spine, is not a sensory signature like “the real world sensory signature” as disclosed in amended claim 1 (see the second paragraph of page 25 of the Remarks), this argument is not well taken. First, it is noted that claim 1 does not recite a “real world sensory signature.” Furthermore, even if it did recite such a phrase, it would be entirely unclear what that means, or why Applicant would believe such a phrase would exclude feelings of fear, heartbeats in the throat, the feeling of a spider crawling along a limb, or shivering sensations as disclosed by Van Den Eerenbeemd. The phrase “sensory signature” as recited in the claims is very broad, as these “signatures” are merely stated to define combinations of sensory stimulations and related control parameters. Thus, any group of instructions/control parameters that produces a combination of sensory stimulations (i.e., any combination of vibrations or other stimulation able to be perceived by the senses) would read on the broadest reasonable interpretation of a “sensory signature.” 
Here, Van Den Eerenbeemd has “sensory events” (the bodily responses conveyed by Van Den Eerenbeemd are considered sensory events, and specific responses are described in [0042]-[0050]) using sensory signatures (the signatures are considered to be the programmed combinations of tactile stimulations, for example, the instructions for sequential activation of actuators along the spine, see lines 1-3 of [0043]), each sensory signature defining combinations of sensory stimulations .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou et al. (2014/0085414) discloses a system for enhancing content viewing experience using tactual or haptic feedback. Garcia et al. (2013/0041297) discloses a related sensory stimulation device that provides vibration, heating, and lifting actuation. Cohen (2012/0051579) discloses a related device for enhancing video games by providing tactile cueing along with the sound of the game. Hervieux et al. (2005/0275416) discloses a garment incorporating embedded physiological sensors. Sackner et al. (2002/0032386) discloses a related garment for monitoring physiological signs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785